Citation Nr: 0011873	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-47 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1970 to May 1970 and 
from November 1990 to April 1991.  His second tour of duty 
included service in Southwest Asia in support of Operation 
Desert Storm.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
August 1996 rating determination by the Buffalo, New York 
Regional Office (RO).

A May 1997 RO decision denied entitlement to a compensable 
evaluation for bilateral hearing loss.

In August 1997, the Board remanded this case for further 
development, to include locating the veteran's complete 
service medical records and military reserve records.  The 
National Personnel Records Center (NPRC) and the veteran's 
military reserve unit similarly informed the RO that they did 
not have his records on file.  The RO did receive Reserve 
service medical records dated after the veteran's separation 
from service in April 1991.  After completing the requested 
development, the RO continued its denial of service 
connection for bilateral tinnitus and informed the veteran of 
its decision in a December 1999 supplemental statement of the 
case.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this matter has been obtained.

2.  Bilateral tinnitus is related to exposure to noise during 
the veteran's second period of service.



CONCLUSION OF LAW

Bilateral tinnitus was reasonably incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159(a) (1999).  If the claim is well grounded, it 
must be shown that all relevant facts have been properly 
developed and that the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107 has been complied with.  
The Board finds that the claim is well grounded and that 
there is no further duty to assist the claimant in the 
development of the claim.  38 U.S.C.A. § 5107.

The veteran is seeking service connection for bilateral 
tinnitus.  The law provides that service connection may 
be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Furthermore, several months after the Board remanded 
this case in August 1997, the United States Court of 
Appeals for Veterans Claims (Court) clarified the 
chronicity provisions of 38 C.F.R. § 3.303(b) as applied 
to service-connection claims.  The Court explained that 
the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has 
such condition.  Savage v. Gober, 10 Vet. App. 488 
(1997).  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims, lay 
observation is competent.  Id.

After applying the Court's chronicity analysis in Savage 
to the facts in this case, the Board finds that service 
connection for bilateral tinnitus is warranted for the 
following reasons.  First, the veteran's available 
service medical records from November 1990 to April 1991 
show that he complained of, and was treated for, 
bilateral tinnitus.  For example, a December 1990 service 
emergency care and treatment record reveals a diagnosis 
of bilateral tinnitus.  Furthermore, according to a 
January 1991 service audiological evaluation report, he 
complained of constant tinnitus in the left ear.  Later 
that month he complained of buzzing in his head, and 
exposure to increased noise during air flight refueling 
training, which was in a "loud noise" area.  The examiner 
advised him to stay away from loud noises and get some 
rest.  

Moreover, the March 1991 separation examination report 
indicates that he had bilateral tinnitus.  The Board 
acknowledges that there are two different copies of the 
veteran's March 1991 separation examination report.  As 
noted in the INTRODUCTION, the RO was unable to obtain 
the veteran's original service medical records.  The 
veteran, however, submitted photocopies of service 
medical records that he had in his possession.  Included 
in his submission were two copies of the March 1991 
separation examination report.  One noted that he had 
bilateral tinnitus and the other did not.

With respect to this discrepancy, the veteran testified 
in February 1997 that he was examined twice in service in 
preparation for separation.  Once in Southwest Asia, 
prior to returning to the United States, and again after 
he returned.  His military buddy corroborated the 
veteran's testimony with respect to the two examinations 
in a February 1997 written statement.  With no evidence 
to the contrary, the Board finds the statements made by 
the veteran and his military buddy credible.  Thus, the 
Board finds that the diagnosis of bilateral tinnitus is 
valid on the March 1991 separation examination report.

In this regard, the Board finds it logical to conclude that 
the veteran was exposed to acoustic trauma in service because 
the RO essentially made this finding in an April 1992 
decision when it granted the veteran service connection for 
bilateral hearing loss due to his service in Southwest Asia.  
In arriving at this decision, the RO concluded, with 
consideration of the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, that exposure to 
acoustic trauma during service caused the veteran's bilateral 
hearing loss.  Therefore, the Board finds that the veteran 
was exposed to acoustic trauma in service.

Hence, in light of the statements provided by the veteran 
and his military buddy; the service records discussed in 
the previous paragraphs; his exposure to acoustic trauma 
in service; and the diagnosis of bilateral tinnitus on 
the March 1991 separation examination report, the Board 
finds that the veteran had chronic bilateral tinnitus due 
to acoustic trauma in service.

The Board also finds that the veteran's bilateral 
tinnitus continued after service.  In this regard, the 
Board accepts the June 1996 VA examiner's diagnosis of 
bilateral tinnitus due to noise exposure.  

The Board does not, however, accept the examiner's 
finding that it was due to post-military noise exposure 
in the late 1980s for the following reasons.  First, the 
veteran does not contend, and there is no service medical 
evidence to show, that he was exposed to acoustic trauma 
during his first period of service in the early 1970s.  
Second, there is no evidence in the record that the 
veteran was exposed to acoustic trauma in the late 1980s.  
Third, it does not appear that the VA examiner reviewed 
the veteran's claims file before making this conclusion.  
For example, although the VA examiner noted in the report 
that the veteran had a history of military noise 
exposure, nowhere does he indicate how he determined that 
the veteran was exposed to post-military acoustic trauma 
in the late 1980s.  Therefore, in light of this erroneous 
finding, the Board accepts the June 1996 VA examiner's 
diagnosis of bilateral tinnitus due to noise exposure, 
but not the finding that it started as a result of 
acoustic trauma in the late 1980s, prior to the veteran's 
service from November 1990 to April 1991.

The Board acknowledges that the July 1991 VA examination 
report indicates that the veteran specifically did not 
complain of tinnitus and that his August 1993 examination 
report for the Reserves is similarly negative.  Nevertheless, 
in his February 1997 testimony before a hearing officer at 
the RO, he reported that he did not remember saying this to 
the VA examiner in July 1991.  (Transcript p. 6).  

Moreover, he essentially described the tinnitus since service 
as intermittent.  For example, he remarked that, although the 
ringing never went away, it would come and go in intensity.  
(Transcript p.7).  Furthermore, he reported that it had been 
increasing in severity in service.  In an April 1996 
statement, the veteran's wife similarly maintained that he 
never complained of tinnitus prior to his service in 
Southwest Asia.  In this regard, the Board finds the 
veteran's testimony, and the statement of his wife, credible. 

Accordingly, after applying the Court's chronicity analysis 
in Savage and the benefit of the doubt doctrine, the Board 
finds that the bilateral tinnitus diagnosed during the 
veteran's second tour of active duty is related to the 
bilateral tinnitus diagnosed in June 1996.  38 C.F.R. 
§ 3.303(b).  Hence, service connection for bilateral tinnitus 
is granted.


ORDER

Service connection for bilateral tinnitus is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

